OPINION
{¶ 1} Deangelo Mills entered a plea of guilty to an information charging possession of crack cocaine, a fifth degree felony. After receiving a pre-sentence investigation, the trial court *Page 2 
placed Mills on five years community control with numerous conditions and suspended his driver's license for a period of one year.
 {¶ 2} A notice of appeal was filed on Mills' behalf and counsel was appointed to prosecute the appeal.
 {¶ 3} On May 21, 2007, appointed appellate counsel filed anAnders brief pursuant to Anders v. California (1967), 386 U.S. 738, wherein counsel represented that after review of the record he could find no arguably meritorious issues to raise on appeal. He suggested as possible assignments of error the trial court's failure to substantially comply with Crim.R.11(C)(2) and ineffective assistance of counsel.
 {¶ 4} On May 29, 2007, this court informed Mills by magistrate's order that his counsel had filed an Anders brief and the significance of anAnders brief. We invited Mills to file pro se assignments of error within sixty days of March 29, 2007. To date, nothing has been received from Mills.
 {¶ 5} Pursuant to the suggestion of appointed appellate counsel, we have examined the record and find that the trial court substantially complied with Crim.R. 11(C)(2), and that counsel was not ineffective. Furthermore, our examination of the record, pursuant to Anders, revealed no other arguably meritorious appellate issues, and we agree with the implicit assessment of appointed appellate counsel that this appeal is entirely frivolous.
 {¶ 6} Accordingly, the judgment appealed from will be affirmed.
  GRADY, J. and DONOVAN, J., concur. *Page 1